NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit
                                       2007-7059



                                   DENNIS L. CLARK,

                                                              Claimant-Appellant,
                                            v.


                R. JAMES NICHOLSON, Secretary of Veterans Affairs,

                                                              Respondent-Appellee.


      Sandra E. Booth, of Columbus, Ohio, argued for claimant-appellant.

       Martin F. Hockey, Jr., Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, of Washington, DC, for respondent-appellee. On
the brief were Peter D. Keisler, Assistant Attorney General, Jeanne E. Davidson,
Director, Franklin E. White, Jr., Assistant Director, and Roger A. Hipp, Trial Attorney. Of
counsel on the brief were David J. Barrans, Deputy Assistant General Counsel, and
Amanda R. Blackmon, Attorney, United States Department of Veterans Affairs, of
Washington, DC.

Appealed from: United States Court of Appeals for Veterans Claims

Judge Bruce E. Kasold
                        NOTE: This disposition is nonprecedential.

 United States Court of Appeals for the Federal Circuit

                                         2007-7059


                                     DENNIS L. CLARK,
                                                                 Claimant-Appellant,

                                              v.

                                  R. JAMES NICHOLSON,
                                Secretary of Veterans Affairs,
                                                                 Respondent-Appellee.



                                     JUDGMENT

ON APPEAL from the           United States Court of Appeals for Veterans Claims

In CASE NO(S).               04-0652

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

Per Curiam (NEWMAN and MOORE, Circuit Judges, FARNAN, Jr.,* District Judge).


                             AFFIRMED. See Fed. Cir. R. 36


                                                   ENTERED BY ORDER OF THE COURT



DATED: August 17, 2007                             /s/ Jan Horbaly
                                                   Jan Horbaly, Clerk

___________________

*Honorable Joseph J. Farnan, Jr., District Judge, United States District Court for the District
of Delaware, sitting by designation.